Citation Nr: 1224660	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  09-22 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for residuals, lateral meniscus and cyst excision of the right knee with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran had active service from November 1973 to July 1974.  

This matter is before the Board of Veterans' Appeals (Board) of the Department of Veterans Affairs (VA) on appeal from a September 2008 rating determination by the above Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected right knee disability is more disabling than the current 20 percent disability rating reflects.  He does not actually assert to any worsening of his symptoms, rather he appears to argue that there is existing evidence that supports an increased rating.  Unfortunately, since the most recent VA examination in October 2009, there is no evidence in the claims file which adequately describes the nature and extent of the Veteran's service-connected right knee.  In December 2009, the Veteran identified the existence of more recent treatment records from the John J. Cochran (JC) and Jefferson Barracks (JB) divisions of the St. Louis VA Medical Center.  See VA Form 21-4142 received in December 2009.  The records from this facility have not been obtained and associated with the claims folder.  

Therefore, the Board finds that a remand is necessary, since relevant clinical records may exist and the Veteran's intent is to have them submitted for review.  The Board cannot adjudicate the claim based on an incomplete record.  See Culver v. Derwinski, 3 Vet. App. 292 (1992) (VA has a duty to obtain all pertinent medical records which have been called to its attention by the appellant and by the evidence of record.)  The AMC/RO should specify that the search must include both the JB and JC divisions of the St. Louis VA Medical Center. 

Additionally, it appears that there are other reasons for remanding the case.  Given the clinical record, and the Veteran's contentions reflecting persistent right knee symptoms, the Board is uncertain as to its current severity.  As noted previously, the Veteran has not been afforded a VA examination of his right knee since October 2009, almost 3 years ago.  While that examination is not necessarily too old to adequately evaluate his disability, since there may have been a significant change in his condition, the Board finds that a more contemporaneous examination is in order.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995) (VA examination required in increased rating claim where Veteran asserts condition worsened since most recent VA examination).  

The examination should include a review of the Veteran's claims file and past clinical history, with particular attention to the severity of present symptomatology, as well as any significant pertinent interval medical history since his VA examination in October 2009.  The examiner should also render findings as to extent of functional loss due to pain and/or weakness, to include with repeated use and during flare-ups.  See 38 U.S.C.A. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms from the Veteran, procure any medical records not already in the claims file relating to recent treatment for, or evaluation of his service-connected right knee disorder.  The Board is particularly interested in any pertinent treatment that the Veteran may have received from both the JB and JC divisions of the VA Medical Center in St. Louis, Missouri since October 2009.

Document the attempts to obtain such records.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder or Virtual VA folder (as appropriate). 

2.  The AMC/RO should arrange appropriate VA examination to determine the current degree of severity of the Veteran's right knee disorder.  The claims folder must be made available to the examiner(s) for review of the case, and the examination report(s) should include discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report.  The examiner should elicit from the Veteran a detailed history of relevant symptoms.  All indicated tests and studies, including X-rays, should be performed, and the examiner should review the results of any testing prior to completing the report.  

a) The examiner should conduct range of motion testing for the right knee (expressed in degrees, with standard ranges provided for comparison purposes).  He/she should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination coordination associated with the right knee.  

If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, he/she should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain, and/or any of the other symptoms noted above, during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner should also indicate whether the Veteran's limitation of motion is comparable to ankylosis of the knee and, if so, whether such is favorable or unfavorable, and the extent of such impairment.

b) The examiner should indicate whether the Veteran has either instability or recurrent subluxation, and if so, indicate whether such symptoms are best described as slight, moderate, or severe.  He/she should also indicate whether the Veteran has frequent episodes of locking, pain, or effusion in the joint. 

c) The examiner should indicate whether the Veteran demonstrates malunion of the tibia and fibula, and if so, whether any accompanying knee or ankle disability is best described as slight, moderate, or marked.  He/she should also indicate whether the Veteran has nonunion of the tibia and fibula with loss of motion, requiring a brace. 

d) Finally, the examiner should address the impact of the Veteran's service-connected right knee disorder on his ability to work. 

e) If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  All evidence should be reviewed, to include evidence submitted since the November 2009 supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

